Dear Mr. Kelley:
Your request for an Attorney General's Opinion has been forwarded to me for research and reply. Specifically, you ask whether the Clerk of Court's office must remain open until 5:00 p.m. on the last day an objection to a candidacy can be filed.
According to La.R.S. 18:468, the close of the qualifying period for a candidate on a primary election is 5:00 p.m. on the Friday after the opening of qualifying, and 5:00 p.m. Thursday after the opening of qualifying for any gubernatorial or any special primary election.
In contrast, La.R.S. 18:493 states that the time for challenging a candidacy is seven days after the close of qualifying for the primary election. No mention is made of the exact time the seven day period ends.
Also, in La.R.S. 18:1405(A) the time for instituting a challenge objecting to a candidacy must be within seven days after the close of qualifying for the primary election. Again, as in La.R.S. 18:493, this statute does not mention the time of day the seven day period ends. The exception to this is La.R.S. 18:1413, which states that if the seven day period ends on a Sunday or a legal holiday, noon of the next legal day is deemed to be the end of time to challenge a candidacy.
In addition to these provisions, La.C.C.P. Art. 5059 provides that the date after which the seven day period begins to run is not to be included in the computation of the seven days and that a half-holiday is considered as a legal holiday. Further, a legal holiday is to be included in the computation except when it is expressly excluded; it would otherwise be the last day of the period; or the period is less than seven days.
In summary, it should be noted that both La.R.S. 18:468 and 493 were last amended by the same legislative act in 1992. The former gives a specific time to end qualifying for candidates, while the latter does not give a specific time to end the time to challenge a candidacy. If the Louisiana Legislature had wanted to include more specificity in the statute which sets out the time to object to a candidacy, it certainly could have done so.
Therefore, after review of pertinent statutes, it is the opinion of this office that, on the seventh day, the regular closing time of your office is the latest time an objection can be filed.
We hope this sufficiently answers your question. However, if you should need anything further, do not hesitate to contact this office.
Very truly yours,
                             RICHARD P. IEYOUB ATTORNEY GENERAL
                             BY: ____________________ FRANCES J. PITMAN ASSISTANT ATTORNEY GENERAL
RPI:FJP:sc
cc: Louisiana State Legislature
a:\02-0423.op
DATE RELEASED: January 22, 2003